MEMORANDUM **
Defendant Gaspar Arredondo Herrera challenges his conviction by guilty plea for being an alien illegally in the United States following an order of removal, in violation of 18 U.S.C. § 1326. Defendant contends that the district court’s violations of Federal Rule of Criminal Procedure 11 require us to vacate his guilty plea and conviction. We disagree.
1. Our decision in United States v. Van Doren, 182 F.3d 1077 (9th Cir.1999), forecloses Defendant’s argument that the district court committed plain error in failing to ask if anyone had forced Defendant to plead guilty.
2. Because Defendant was not placed under oath during the plea hearing, the district court was not required to inform Defendant that the government could use against him any statement that he gives under oath. Fed.R.Crim.P. 11(b)(1)(A). Moreover, Defendant is unable to demonstrate “a reasonable probability that, but for the error, he would not have entered the plea,” because he made no statement to.which the warning in Rule 11(b)(1)(A) would apply. United States v. Dominguez Benitez, 542 U.S. 74, 124 S.Ct. 2333, 2336, 159 L.Ed.2d 157 (2004).
3. The sentence is remanded for processing in accordance with United States v. Ameline, 409 F.3d 1073, 1085 (9th Cir. 2005) (en banc).
Conviction AFFIRMED; sentence REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the *194courts of this circuit except as provided by Ninth Circuit Rule 36-3.